Citation Nr: 0017353	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-34 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In his substantive appeal the appellant requested a hearing 
before a traveling Member of the Board.  While he appears to 
have canceled this request during a conference call between 
himself, the office of his Congressman and the RO, the 
request itself was not withdrawn in writing by the veteran.  
(It must be noted that the Congressman is not the veteran's 
representative for VA claims purposes.)  Accordingly, in May 
2000, the Board wrote the appellant a letter to clarify 
whether he still wanted a travel board hearing, and in June 
2000 the veteran stated that he did want such a hearing.

Therefore, this case is REMANDED for the following action:

The RO should schedule a hearing for the 
veteran before a traveling Member of the 
Board.

Upon completion of the requested action, the RO should return 
the case to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


